Citation Nr: 0124994	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio (RO)


THE ISSUE

Whether the reduction in the amount of the veteran's VA 
disability compensation award between July 25, 1993 to May 6, 
1999 and between February 8, 2000 to September 7, 2000 was 
proper.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from November 1979 to March 
1980.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) reducing the amount of monthly VA 
disability compensation paid to the veteran to one-half the 
10 percent rate, effective July 25, 1993 to May 6, 1999 and 
from February 8, 2000 to September 7, 2000.  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim.

2.  The veteran is rated 10 percent disabled due to service-
connected residuals of a right ankle fracture.

3.  The veteran was incarcerated for a felony at Madison 
Correctional Institution from May 26, 1993 to May 7, 1999, 
and at Lorain and Belmont Correctional Institutions from 
December 10, 1999 to September 8, 2000. 



CONCLUSION OF LAW

The RO properly reduced the amount of monthly VA disability 
compensation paid to the veteran to one-half the 10 percent 
rate, effective July 25, 1993 to May 6, 1999 and from 
February 8, 2000 to September 7, 2000.  38 U.S.C.A. §§ 1114, 
5103, 5107A, 5107, 5313 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.665 (2001), 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the RO properly reduced 
the amount of monthly VA disability compensation paid to the 
veteran to one-half the 10 percent rate, effective July 25, 
1993 to May 6, 1999 and from February 8, 2000 to September 7, 
2000. 

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA and 
amended regulations.  However, as explained below, prior to 
the change, the RO took action that is consistent with the 
notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating this particular claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in letters dated June 2000 
and May 2001, the RO informed the veteran of the evidence 
needed to substantiate his claim and provided him an 
opportunity to submit such evidence.  Moreover, in a 
Statement of the Case issued in June 2001 the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for which it had denied his claim, and 
provided the veteran and his representative an opportunity to 
present further evidence and argument in support of the 
veteran's claim.  

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary for 
the equitable disposition of his claim.  For instance, the RO 
obtained pertinent documentation from the correctional 
facilities where the veteran was incarcerated from 1993 to 
2000.  The veteran has not identified, and the Board is not 
aware of, any other outstanding evidence that might 
substantiate the veteran's claim. 

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, actions which are required under 
the VCAA, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

Since 1980, the veteran has been rated 10 percent disabled 
due to service-connected residuals of a right ankle fracture.  
In 2000, the RO received information that the veteran was 
incarcerated.  The RO researched this information by 
contacting personnel at multiple Ohio prison facilities.  In 
response, the RO learned that the veteran had been convicted 
of a felony and was then incarcerated at Madison Correctional 
Institution from May 26, 1993 to May 7, 1999, and at Lorain 
and Belmont Correctional Institutions from December 10, 1999 
to September 8, 2000.  Based on this information, the RO 
notified the veteran by letter that it was proposing to 
reduce his monthly benefit payments to one-half his usual 
amount, effective from July 25, 1993 to May 6, 1999 and from 
February 8, 2000 to September 7, 2000.  The veteran did not 
respond to this information.  In May 2001, the RO notified 
the veteran that it had reduced his benefits to one-half the 
ten percent rate, effective during the time period noted, due 
to his incarceration over 60 days following conviction of a 
felony.  

The veteran does not dispute that he was incarcerated 
following conviction of a felony during the time periods 
noted above.  Instead, he claims that, because his disability 
affected him during those periods of incarceration, he should 
have received compensation for that disability at the full 
rate of 10 percent.  He also maintains that he informed the 
VA of his incarceration in 1993, yet the VA took seven year 
to reduce his compensation award.  

Statutory and regulatory provisions provide that person who 
is incarcerated in a federal, state, or local penal 
institution for conviction of a felony committed after 
October 7, 1980, shall not be paid compensation in excess of 
one-half the rate of compensation payable under 38 U.S.C. § 
1114(a), beginning on the 61st day of incarceration, when the 
service-connected disability evaluation is less than 20 
percent.  See 38 U.S.C.A. § 5313(a)(1) (West 1991); 38 
C.F.R.§ 3.665(a) (2001).  

The Board acknowledges the veteran's contentions.  However, 
applicable laws and regulation are clear and unambiguous.  
The veteran's incarceration in excess of 60 days following 
his conviction for a felony required the RO to reduce his 
monthly compensation award to one-half the usual 10 percent 
rate beginning on the 61st day of incarceration, specifically 
for the time between July 25, 1993 to May 6, 1999 and from 
February 8, 2000 to September 7, 2000.  The RO and the Board 
are not free to ignore law enacted by Congress and the VA 
regulations that implement those laws.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.101(a).  In this case, the law is 
dispositive, and the veteran's claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

The reduction in the amount of the veteran's VA disability 
compensation award between July 25, 1993 to May 6, 1999 and 
between February 8, 2000 to September 7, 2000 was proper, and 
the veteran's claim is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

